Name: Regulation (EU) 2018/596 of the European Parliament and of the Council of 18 April 2018 amending Regulation (EU) No 1295/2013 establishing the Creative Europe Programme (2014 to 2020)
 Type: Regulation
 Subject Matter: culture and religion;  economic policy;  European construction
 Date Published: nan

 23.4.2018 EN Official Journal of the European Union L 103/1 REGULATION (EU) 2018/596 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 18 April 2018 amending Regulation (EU) No 1295/2013 establishing the Creative Europe Programme (2014 to 2020) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first indent of Article 167(5) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Regulation (EU) No 1295/2013 of the European Parliament and of the Council (3) established the Creative Europe Programme (2014 to 2020) to support the European cultural and creative sectors. (2) The particularity of the European Union Youth Orchestra (EUYO) lies in the fact that it is a European orchestra that transcends cultural boundaries and is composed of young musicians selected in accordance with demanding quality criteria through a rigorous annual audition process in all Member States. It is the only orchestra in the Union that recruits from all Member States. (3) Since its creation, the EUYO has contributed to promoting intercultural dialogue and mutual respect and understanding. The EUYO has acted as a cultural ambassador for the Union in showcasing the richness and diversity of European cultures, and emerging talents. It has also contributed to the knowledge of European musical heritage, the circulation of European works and the mobility of young European talents beyond national and European borders. (4) The EUYO provides regular training for young musicians through a residence programme and offers performance opportunities, thus reinforcing their international careers and developing their skills under the guidance of renowned conductors. (5) The EUYO should continuously diversify its revenues by actively seeking financial support from sources other than Union funding in order to guarantee its sustainability and with a view to reducing its dependence on Union funding. The EUYO should therefore ensure cost efficiency in its management. (6) The EUYO should seek to increase its visibility, including in both traditional and digital media, and to perform at European events and across more Member States. (7) The EUYO should, in collaboration with its national associate partners, increase awareness of annual auditions with a view to achieving a more balanced representation of musicians from all Member States within the orchestra. (8) The EUYO's activities should be in line with the objectives of the Creative Europe Programme, in particular its objective of supporting audience development, and with the priorities of the Culture Sub-programme. The EUYO should therefore actively engage in audience development, paying particular attention to young people. (9) The EUYO was founded following a resolution of the European Parliament of 8 March 1976 (4) and is thus distinct among orchestras in Europe. (10) The contribution of the EUYO has been recognised by Member States and by Union institutions, including by successive Presidents of the Commission and of the European Parliament. (11) Due to its specific status, strategic objectives and activities that go beyond the sole interest and benefit of one or several Member States and clearly demonstrate a European added value, the EUYO qualifies as a body identified by a basic act within the meaning of point (d) of Article 190(1) of Commission Delegated Regulation (EU) No 1268/2012 (5), which allows grants to be awarded without a call for proposals. (12) Financing should be exceptionally granted to the EUYO until the end of the Creative Europe Programme on 31 December 2020. (13) The EUYO should therefore be included, as an exception, among the measures benefitting from support from both the Culture Sub-programme and the Cross-sectoral Strand of the Creative Europe Programme. (14) In order to ensure the smooth functioning of the EUYO, it should be able to benefit from support as soon as possible, in particular for costs incurred in 2018 prior to the entry into force of this Regulation. This Regulation should therefore apply retroactively from 1 January 2018. (15) Regulation (EU) No 1295/2013 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1295/2013 is amended as follows: (1) in Article 13(1), the following point is added: (f) costs related to the activities of the European Union Youth Orchestra that contribute to the mobility of musicians, the circulation of European works across borders and to the internationalisation of the careers of young musicians.. (2) in Article 15(1), the following point is added: (g) the European Union Youth Orchestra, for the costs that are not supported under point (f) of Article 13(1).. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2018 until 31 December 2020. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 18 April 2018. For the European Parliament The President A. TAJANI For the Council The President L. PAVLOVA (1) Opinion of 18 October 2017 (not yet published in the Official Journal). (2) Position of the European Parliament of 15 March 2018 (not yet published in the Official Journal) and decision of the Council of 12 April 2018. (3) Regulation (EU) No 1295/2013 of the European Parliament and of the Council of 11 December 2013 establishing the Creative Europe Programme (2014 to 2020) and repealing Decisions No 1718/2006/EC, No 1855/2006/EC and No 1041/2009/EC (OJ L 347, 20.12.2013, p. 221). (4) Resolution of the European Parliament of 8 March 1976 on the motion for a resolution submitted by Mrs Kellett-Bowman on the formation of a European Community youth orchestra (OJ C 79, 5.4.1976, p. 8). (5) Commission Delegated Regulation (EU) No 1268/2012 of 29 October 2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union (OJ L 362, 31.12.2012, p. 1).